                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


CHRISTOPHER RUSH,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-cv-00364

BRAD DOUGLAS, et al.,

                              Defendants.



                                             ORDER


       Pending before this Court is a motion to dismiss filed by Defendant Brad Douglas

(“Defendant”). (ECF No. 13.) By standing order entered on January 4, 2016, and filed in this

case on February 28, 2018, (ECF No. 4), this action was referred to United States Magistrate Judge

Dwane L. Tinsley for submission of proposed findings and a recommendation for disposition

(“PF&R”). Magistrate Judge Tinsley filed his PF&R on May 15, 2019, recommending that this

Court deny Defendant’s motion without prejudice, thereby enabling Defendant to file a renewed

motion or other responsive pleading if he is named in Plaintiff Christopher Rush’s amended

complaint. (ECF No. 31 at 3.)

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the PF&R to which no objections

are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections

constitutes a waiver of de novo review and Plaintiff’s right to appeal this Court’s order. 28 U.S.C.


                                                 1
§ 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v.

Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court need not conduct a de novo

review when a party “makes general and conclusory objections that do not direct the Court to a

specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on June 3, 2019. (ECF No. 31.) To date,

neither party has submitted any objections in response to the PF&R, thus constituting a waiver of

de novo review and the parties’ right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 31), in full. Defendant’s motion

to dismiss, (ECF No. 13), is DENIED WITHOUT PREJUDICE. This matter remains referred

to Magistrate Judge Tinsley for further pretrial management and submission of PF&Rs.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         June 18, 2019




                                                 2
